DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Objections
Claims 3 and 5-9 are objected to because of the following informalities: each of these claims discloses a preferred range; however, the range language is awkwardly phrased and difficult to understand. Claim 3 recites: “50°C or more and 280°C or less”. This language would be much more easily understood if it simply recited: “from 50°C to 280°C” or “50°C through 280°C, inclusive,” or the like. Claims 5-9 should be corrected in the same manner. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “A multilayer piezoelectric element comprising: a laminated body including: a piezoelectric layer formed along a plane… wherein a dummy electrode layer is formed with a gap to surround the internal electrode layer excluding the leading portion on the plane of the piezoelectric layer” (lines 1-12; emphasis added). These limitations are indefinite, because one cannot reasonably determine what is intended in the claim. The preamble recites that the claimed product is a “multilayer piezoelectric element”; however, there is nothing in any of the claims which indicates that there is more than one piezoelectric layer, and as such, the preamble and body of the claim contradict one another. Further, any reasonable understanding of the term “gap” would include an open space where there is no material, however review of the claims and specification indicates that the claimed “gap” may not be a “gap” at all, but instead is simply an indication of space (filled or otherwise) between the dummy electrode and the internal electrode. Because it is improper to import limitations into the claim, which currently can only be interpreted based upon information from the specification, the claim is rendered indefinite.
Claims 2-9 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 4 discloses “multiple pores are formed in the piezoelectric layer located in the gap between the internal electrode layer and the dummy electrode layer” (lines 1-3; emphasis added). There is a lack of antecedent basis for this (italicized) limitation in the claim. As discussed above, with respect to claim 1, though it appears that the intent is for the claimed “gap” to be filled, the claim does not require it, and certainly does not require that there be any “piezoelectric layer located in the gap”. Claim 1 has been examined as best understood to intend that the gap is not an open space, and this claim is also interpreted accordingly.
Claims 5-7 and 9 are also further rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 4.
Claim 6 and 7 each disclose “the piezoelectric layer located in the gap has a pore rate of…” (lines 1-2). There is no industry standard term of a “pore rate”, and the instant specification is not entirely clear as to the preferred definition of this term. Though it is improper to import limitations into the claims, the Applicant is permitted to act as their own lexicographer. Accordingly, and as best understood, it appears that a “pore rate” is intended to be based upon “a cross section of the multilayer piezoelectric element… and at least 10 analysis regions A are selected in an approximately central part in the gap 20… [0063] The pore rate and the pore size are calculated by incorporating the above-taken cross-sectional pictures of the analysis regions A into a software for image analysis and determining the pores 22 with predetermined conditions using the software. At this time, the pore rate is calculated as a rate (Sh / Sa) of a total pore area Sh to an area Sa of the analysis region A… In the present embodiment, each of the pore rate and the pore size of the pores 22 is represented as an average of the 10 analysis regions A.”
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The relevant prior art is now cited on the record. From the cited references, the most pertinent art is to Ono (US 2010/0072306 A1), Noro et al. (US 2014/0056449 A1), Isono et al. (US 6,575,565) and Shoji et al. (US 8,339,017).
Ono discloses a multilayer piezoelectric element comprising: a laminated body including: a piezoelectric layer (11) formed along a plane including a first axis and a second axis perpendicular to each other (fig. 3); and an internal electrode layer (13) laminated on the piezoelectric layer; and a lateral electrode (19) formed on a lateral surface of the laminated body perpendicular to the first axis, wherein the internal electrode layer has a leading portion (fig. 8: left edge) exposed to the lateral surface of the laminated body and is electrically connected with the lateral electrode via the leading portion, wherein a dummy electrode layer (15) is formed with a gap (23) to surround the internal electrode layer excluding the leading portion on the plane of the piezoelectric layer. Ono, however, does not disclose that the dummy electrodes would have a different composition than the internal electrodes, wherein the dummy electrode layer is composed of a material whose thermal shrinkage start temperature is higher than that of a conductive metal constituting the internal electrode layer. Instead, Ono explicitly requires that the two types of electrodes have the same composition as one another (par. 0044), in direct contradiction of the claimed piezoelectric element. Accordingly, there would not be any reason to modify the materials of Ono to teach differing compositions of the internal and dummy electrodes. Noro discloses the same elements of claim 1 as Ono, and suffers from the same deficiency in that the dummy and internal electrodes are required to be of the same composition.
Isono considers efforts to cause thermal shrinkage matching between the piezoelectric layers and the electrode layers, but does not teach the use of different compositions for the dummy and internal electrodes. Instead, Isono uses thickness as a determining/limiting factor of shrinkage. Shoji also does not disclose the different compositions of dummy and internal electrode layers such that the dummy electrode layer is composed of a material whose thermal shrinkage start temperature is higher than that of a conductive metal constituting the internal electrode layer. Instead Shoji considers the stress of shrinkage and contraction in repeated use of the piezoelectric product and does not disclose the thermal shrinkage start temperatures as a limitation or requirement of the multi-layer piezoelectric element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729